TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00417-CR


                                  Jason Lenderman, Appellant

                                               v.

                                  The State of Texas, Appellee


                FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         NO. 21DCR85475, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jason Lenderman seeks to appeal the trial court’s order denying his

pretrial motion to reduce bond.

              In criminal cases, the standard for determining whether a Texas appellate court

has jurisdiction “is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)); Tex. Const. art. V, § 6(a)

(providing that courts of appeal have appellate jurisdiction “under such restrictions and

regulations as may be prescribed by law”). Because this standard extends to interlocutory

appeals, “courts of appeals do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted by law.” Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014). No grant of jurisdiction exists for an appeal from an interlocutory order
denying a motion for bond reduction.1 Compare id., with Ex parte Gill, 413 S.W.3d 425,

426 (Tex. Crim. App. 2013) (considering appeal from denial of writ of habeas corpus under

Article. 17.151).

               Because we lack jurisdiction to review the interlocutory order that is the subject

of this appeal, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f);

see, e.g., Staley v. State, 233 S.W.3d 337, 338 (Tex. Crim. App. 2007) (dismissing appeal

because it was not authorized by law).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker and Kelly

Dismissed for Want of Jurisdiction

Do Not Publish

Filed: July 22, 2022




       1
          After the trial court denied his motion to reduce bond, but before he filed his notice of
appeal, Lenderman filed an application for writ of habeas corpus seeking bail reduction. Nothing
in the record before us indicates that the trial court has ruled on Lenderman’s application, and his
notice of appeal states only that he is “appealing [the trial court’s decision] made on June 10,
2022,” the date the trial court signed the order denying his motion to reduce bond.